NO. 07-05-0446-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL D

                                  APRIL 18, 2006
                         ______________________________

                                   TRAVIS GRIMES,

                                                                 Appellant

                                            v.

                               THE STATE OF TEXAS,

                                                     Appellee
                       _________________________________

              FROM THE 154TH DISTRICT COURT OF LAMB COUNTY;

                      NO. 4011; HON. FELIX KLEIN, PRESIDING
                        _______________________________

                               ON MOTION TO DISMISS

                       __________________________________

Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.

      Appellant Travis Grimes, by and through his attorney, has filed a motion to dismiss

this appeal because he no longer desires to prosecute it. Without passing on the merits

of the case, we grant the motion to dismiss pursuant to Texas Rule of Appellate Procedure

42.2(a) and dismiss the appeal. Having dismissed the appeal at appellant’s request, no

motion for rehearing will be entertained, and our mandate will issue forthwith.

                                                 Brian Quinn
                                                 Chief Justice
Do not publish.